There is but one question necessary to be further discussed, — all others, as raised in the record, were correctly decided in the original opinion. That question is whether or not appellant should have been permitted to have asked W.O. Odom, one of the State's witnesses, on cross-examination, and had him answer, that he was in favor of Mrs. Trevathan for county clerk, and went to Pollock the day of the election to work for her and against Mr. Ivy, her opponent, and that he was on the opposite side of that question from appellant, shown by his bills one and two. Appellant claimed this excluded evidence would have shown or tended to have shown that said witness had animus and bias against him, which accounted for his testimony so strong and pointed against him.
We have re-examined this question and the authorities applicable thereto, and have reached the conclusion said excluded testimony was material and the court erred in excluding it, which must result in the reversal of the judgment herein.
The trial judge in approving said bills qualified them by referring to the whole statement of facts herein, and particularly to said Odom's *Page 656 
evidence, and in the second also, that Odom testified "he went up to Pollock on other business." We have also carefully reread the whole record and statement of facts.
There is no question but that said Odom's testimony was more pointed, specific, positive, and stronger against appellant than the testimony of any other witness for either side, and especially on the sharply contested and contradictory points. Several eyewitnesses to the whole affair testified. Some of them were right with and at said Odom, and with fully equal opportunity to see and hear all that was said and done by appellant and deceased at the time of the killing, which he had, — others much closer than he, and with better opportunity to see and hear all.
It therefore became very important to appellant that he should have the right to prove any fact which would show or tend to show the hostility, animus or bias of this witness against him, so that the jury could properly weigh his testimony.
One of the main objects of sifting a witness on cross-examination is to show this. In the recent case of Roberts v. State, 74 Tex.Crim. Rep., 168 S.W. Rep., 100, we had occasion to review, and write on, this question rather fully. Therein we said, "every text-book writer on the subject, without any exception, holds that to show prejudice, bias, animus, hostility, or interest of any witness is strictly cross-examination." We also therein cited and quoted, as the law, what is said by 5 Jones on Ev., sec. 828, as follows:
"It is elementary law, supported by all authority, that the state of mind of a witness as to his bias or prejudice, his interests involved, his hostility or friendship toward the parties, are always proper matters for investigation, in order that truth may prevail and falsehood find its proper level. If the inner workings of a witness' mind are actuating his testimony, and the workings of that mind are brought forth to the light and held up in full view before the jury, results will be obtained much more in accord with truth and justice than though the witness' testimony is weighed and measured by his words alone. `It is always competent to show that a witness is hostile to the party against whom he is called; that he has threatened revenge; or that a quarrel exists between them. A jury would scrutinize more closely and doubtingly the evidence of a hostile than that of an indifferent or friendly witness. Hence it is always competent to show the relations which exist between the witness and the party against, as well as the one for, whom he is called.' If the witness denies his hostility or bias, this may be proved by other witnesses. The cross-examination would be of little value if the witness could not be freely interrogated as to his motives, bias, and interest, or as to his conduct as connected with the parties, or the cause of action; and there would be little safety in judicial proceedings if an unscrupulous witness could conclude the adverse party by his statements denying his prejudice or interest in the controversy. And generally the moving circumstances which might impel the witness to swear falsely may form the subject of inquiry." *Page 657 
To the same effect see Underhill on Cr. Ev., sec. 248; 1 Whart., Crim. Ev., sec. 477; 3 Chamberlyn, sec. 1785; 7 Ency. of Ev., p. 407; 2 Wigmore on Ev., sec. 948 et seq. It is needless to cite the other textbooks. Some of these authorities discuss the question more elaborately than others.
This question has many times been before, and decided by, this court. The court, through Judge Davidson, in Earles v. State,64 Tex. Crim. 537, p. 539, 142 S.W. Rep., 1182, said:
"This rule has been followed in subsequent cases. The latest that the writer has noticed is O'Neal v. State, 57 Tex. Crim. 249, 122 S.W. Rep., 386, where this language was used: `Animus, motive, or ill-will of a prosecuting witness is never a collateral or irrelevant question in a criminal case. The bias or prejudice can thus be shown and is in most cases of great importance, and is always material in order to enable the jury to form a correct judgment as to the credit to which the testimony of the witness is entitled. Rosborough v. State, 21 Texas Crim. App., 672 (1 S.W. Rep., 459); Hart v. State, 15 Texas Crim. App., 202 (49 Am. Rep., 188); Gregory v. State, 48 S.W. Rep., 577; Reddick v. State, 47 S.W. Rep., 993. And for a great number of authorities see White's Annotated Code of Criminal Procedure, sec. 1108."
Again this court, through Judge Davidson, in Pope v. State,65 Tex. Crim. 51, 143 S.W. Rep., 611, clearly holds to the same effect, citing a large number of the decisions of this court so holding. Among other things, in that case, Judge Davidson correctly wrote:
"Even where a witness admits his bias or prejudice, the extent of this may be shown. Mason v. State, 7 Texas Crim. App., 623; Magruder v. State, 35 Tex.Crim. Rep., 33 S.W. Rep., 233; Lyon v. State, 42 Tex.Crim. Rep., 61 S.W. Rep., 125. Defendant may also prove facts which show motive on the part of the witness to testify against him, or which show that the witness is testifying under circumstances which make it necessary to testify against defendant in order to save himself. Watts v. State, 18 Texas Crim. App., 384. Defendant may also show animus and prejudice on the part of the State's witness towards him and its extent. In such examination great latitude is allowed when the object is to impeach the credit of such witness. Mason v. State, 7 Texas Crim. App., 623; Blunt v. State, 9 Texas Crim. App., 234; Daffin v. State, 11 Texas Crim. App., 76; Watts v. State, 18 Texas Crim. App., 381; Tow v. State, 22 Texas Crim. App., 175, 2 S.W. Rep., 582; Bennett v. State, 28 Texas Crim. App., 539, 13 S.W. Rep., 1005; Lyon v. State, 42 Tex. Crim. 506, 61 S.W. Rep., 125. Motives which operate upon the mind of a witness when he testifies are never regarded as immaterial or collateral matters. A party may prove declarations of the witness which tend to show bias, interest, prejudice, or any other mental state or status which, fairly construed, might tend to affect his credibility. In addition to the cases already cited, see Sager v. State, 11 Texas Crim. App., 110; Bonnard v. State, 25 Texas *Page 658 
Crim. App., 173, 7 S.W. Rep., 862, 8 Am. St. Rep., 431; Green v. State, 54 Tex.Crim. Rep., 111 S.W. Rep., 933; Gelber v. State, 56 Tex.Crim. Rep., 120 S.W. Rep., 863. These extracts and statements are taken from Branch's Crim. Law of Texas, section 861. The cases cited by Mr. Branch under these propositions sustain each proposition under which they are cited. The statements of the proposition are so clear, terse, and accurate by Mr. Branch that it is deemed unnecessary to do more than to state the propositions as he has stated them. They are clear, forcible, to the point and accurate."
The homicide in this case occurred on the evening of election day November 8, 1910, at the little town of Pollock, in Angelina County. At that election Mrs. Trevathan, a lady, was a candidate for county clerk of said county against Mr. Ivey, a man. This was a very unusual occurrence. From the record it is shown that that race was hotly contested, and was the only race in the whole election in which there was any special interest taken. Appellant was active against the lady, and as active for the man at said town of Pollock, near where he lived and which was his voting place. Said Odom did not live at Pollock, but lived at Lufkin. That evening he went from Lufkin to Pollock, and soon after reaching Pollock went near the polling place where some of the voters and workers for said candidates were congregated. He was with others there who were later shown to have been laughing at and joking appellant, to the effect that they had just heard from Lufkin, that his man Ivey was badly defeated by said lady. In his direct examination he said nothing about this, and said nothing to indicate he had any feeling one way or another, either for or against appellant. In other words, on direct examination, a juror would be impressed with the idea he was a wholly disinterested witness. In his cross-examination at first he seemed to try to make it appear he paid very little, if any, attention and knew very little of what was said, or who said it, in joking and laughing at appellant, and that he took no part therein; however, after being pressed for a while he did say, "I believe that I told him myself that he had as well take it good humoredly, just as a joke, is all." He was then further pressed on cross-examination along this line, and finally, as stated in said bill one, among other things, to show by his answers he was prejudiced as a witness against the defendant, he was asked in substance: "How did you stand on the election?" (between said lady and Ivey), and "did you not go up there (to Pollock from Lufkin) to the election for the purpose of working against Ivey, and in favor of Mrs. Trevathan?" And this bill says he would have sworn he (the witness) was in favor of Mrs. Trevathan and defendant was for Ivey. And in the second bill he was asked, "you were on the opposite side of that election to the defendant, were you not?" and would have "testified that he was working on the opposite side to the defendant." On the State's objections to these questions and proposed answers, that they were immaterial and irrelevant, the judge sustained the objections and excluded the testimony.
The fact that a lady was a candidate for county clerk against a man *Page 659 
would arouse not only an interest by her friends in her behalf but also tend strongly to prejudice them against anyone who would actively oppose her and favor the man. In hotly contested elections even between men candidates for an office, the partisan friends of each frequently become hostile to one another, which sometimes results in blows and fights. It is quite probable, and the evidence excluded would have tended to show, that Odom was hostile to appellant caused by his active support of the lady, and appellant's opposition to her, and the jury should have had the excluded testimony to have enabled them to properly weigh his evidence against appellant.
Appellant's bill No. 4 shows, in effect, that his witness Louie Odom gave important testimony in some particulars favorable to him. That the State, to break the force of it, in cross-examination, made proof by the witness showing such friendliness to appellant as to bias him towards appellant. Bearing on this feature we are inclined to think on redirect examination the witness ought to have been permitted to testify he and deceased were on the same side in said election.
For the error in excluding said cross-examination of said witness W.O. Odom a rehearing is granted and the judgment now reversed and the cause remanded.
Reversed and remanded.